Title: To Benjamin Franklin from Pierre-Jean-Etienne Mauduit de la Varenne, 28 June 1778
From: Mauduit de la Varenne, Pierre-Jean-Etienne
To: Franklin, Benjamin


Monsieur et tres respectable confrere
Ce 28 juin 1778
L’assemblée publique de la Société roiale de medecine a laquelle j’ai eu, conjointement avec Mr. De Vicq sécretaire de la compagnie, l’honneur de vous inviter, est différée. La société de medecine m’a chargé de vous en prévenir. Nous aurons soin de vous faire savoir le jour où cette assemblée sera indiquée de nouveau. Je briguerai, comme la premiere fois, l’honneur de vous y inviter. J’ai celui d’être avec une profonde vénération, Monsieur et tres respectable confrere, votre tres humble et tres obeissant serviteur
Mauduitvice directeur
 
Notation: Mauduit.
